Citation Nr: 0832719	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  05-13 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for coronary artery 
disease (CAD).

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for arthritis of the 
right shoulder.

5.  Entitlement to service connection for left knee pain.

6.  Entitlement to service connection for plantar bone spurs 
of the left foot.

7.  Entitlement to service connection for arthritis of the 
right thumb.

8.  Entitlement to service connection for chronic pain of the 
little finger of the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to October 
1970.  The veteran served in the Army Reserves from March 
1975 to April 1995.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Bay Pines, Florida, which denied the benefits sought on 
appeal.  During the pendency of the appeal, jurisdiction was 
transferred to the Montgomery RO.

The veteran presented testimony before the undersigned Acting 
Veterans Law Judge in June 2008.  A copy of the transcript is 
associated with the claims folder. 

The entire appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claims by correspondence dated in 
November 2002, June 2003, October 2004, and January 2007.  
The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim.  An 
additional notice as to these matters was provided in March 
2006.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  For records in 
the custody of a Federal department or agency, VA must make 
as many requests as are necessary to obtain any relevant 
records, unless further efforts would be futile; however, the 
claimant must cooperate fully and, if requested, must provide 
enough information to identify and locate any existing 
records.  38 C.F.R. § 3.159(c).  

VA regulations provide that service connection may be granted 
for a disability resulting from personal injury suffered or 
disease contracted in line of duty or for aggravation of 
preexisting injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Active military, naval, or air service 
includes any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred in or aggravated in line of 
duty, or for any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from injury incurred in or aggravated in line of duty.  
38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), 
(d) (2007); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  ACDUTRA is, generally, full-time duty in the Armed 
Forces performed by reserves for training purposes.  
38 C.F.R. § 3.6(c)(1) (2007).  

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. 
§ 3.304(b) (2007).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2007).  

In this case, a remand is necessary to ascertain whether 
there are any outstanding service medical records from the 
veteran's period of reserve service between March 1975 and 
April 1995.  VA records show the RO made multiple attempts to 
obtain service treatment records from the National Personnel 
Records Center (NPRC) and in June 2007 the RO made a formal 
determination that additional service treatment records were 
unavailable.  The veteran, however, prior to the June 2008 
hearing submitted copies medical records of treatment during 
his reserve service he stated had been sent from the NPRC.  

Service medical records show that on pre-induction 
examination in April 1969 the veteran reported a history of 
hemorrhoids.  The available records from the veteran's 
reserve service include diagnoses of internal and external 
hemorrhoids and hypertension.  Post-service medical records 
note continued treatment for hemorrhoids and hypertension and 
a diagnosis of CAD with a history of angioplasty and left 
anterior descending stent placement.

The veteran also testified that the claimed disorders with 
regard to his right shoulder, left knee, left foot, right 
thumb, and right little finger disorders were incurred in an 
incident when he fell out of a tree during "summer camp."  
The Board notes that the available records do not include 
evidence of such treatment, and that the provided reserve 
service medical records include only sporadic reports of 
examination and treatment over many years.  The records 
submitted, however, do not appear to be complete.  The Board 
also notes that, in light of the information indicating the 
NPRC has either recently obtained or located additional 
records, further action is required to obtain complete copies 
of any available treatment records, personnel records 
documenting periods of service, or line of duty 
determinations.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the veteran 
and request that he provide the names, 
addresses, and approximate dates of 
treatment of all medical care providers, 
VA and non-VA, who have provided any 
pertinent treatment since November 2004.  
After he has signed any necessary 
releases, records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If records 
cannot be obtained, a notation to that 
effect should be inserted in the file.  
The veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order to allow the 
veteran the opportunity to obtain and 
submit those records for VA review.

2.  Appropriate efforts should be taken 
to obtain the veteran's service personnel 
records and to obtain any additional 
service treatment records created during 
his active or military reserve service.  
Information as to any line of duty 
determinations and the veteran's dates of 
any active duty for training or inactive 
duty for training during his reserve 
service from March 1975 to April 1995 
should be requested.  All requests for 
records and their responses must be 
clearly documented in the claims folder.

3.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
If any benefit sought remains denied, the 
veteran should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




